Citation Nr: 1722887	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left foot drop, to include as secondary to service-connected disabilities.

 2. Entitlement to service connection for right foot drop, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to February 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held before the undersigned Veterans Law Judge in February 2012.  A transcript of that proceeding is associated with the claims file.

This appeal was previously remanded by the Board in May 2012 and November 2015 for further development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand provisions.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Board notes that the November 2015 remand also included the issue of entitlement to a total disability for individual unemployability due to service-connected disabilities (TDIU).  While on remand, a TDIU was granted in a November 2016 rating decision and in the May 2017 Informal Hearing Presentation (IHP), the Veteran's representative indicated the Veteran's satisfaction with that decision. Thus, the issue is not presently before the Board. 

With respect to representation, the Board notes that the Veteran was originally represented by the Disabled American Veterans service organization but in August 2012, effectively revoked such representation and appointed The American Legion to represent him.  The American Legion later attempted to withdraw such representation in June 2015.  Later that month, the Board sent the Veteran a letter asking him to clarify his choice for representation but the letter was returned to the Board as undeliverable.  Thereafter, The American Legion continued representation of the Veteran and submitted a brief in support of the Veteran's claim in May 2017.  Consistent with the Veteran's most recent expression of choice of representative in August 2012, and the representative's acknowledgement of the same, the Board acknowledges The American Legion as representative on the title page above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Foot drop in either foot, and/or bilateral peroneal nerve palsy, was not manifested during the Veteran's active military service, and is not shown to be the result of a disease or injury in active military service, or caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a foot drop disorder of the right foot is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Service connection for a foot drop disorder of the left foot is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case will also be addressed below.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is limited only to the specific chronic diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, a disability that is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310 (a).  A claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the requirement for a current diagnosis, the evidence is at least in equipoise.  In this regard, VA treatment records consistently noted a history of bilateral foot drop.  See e.g. December 2009 VA treatment record.  A May 2009 VA examination report diagnosed bilateral peroneal nerve palsy.  However, the May 2013 VA examiner found that because peroneal nerve palsy was not documented on an EMG report, the Veteran did not have such diagnosis.  Resolving doubt in favor of the Veteran, the Board finds that the requirement for a current diagnosis is met.

With respect to the requirement for an in-service event or injury, neither foot drop nor peroneal nerve palsy were noted in service.  However, there is no dispute that the Veteran suffered from injuries to the right ankle and left foot in service.  Indeed, he is already service connected for residuals from a right ankle stress fracture and plantar fasciitis due to a left foot stress fracture.  Thus, the Board resolves any doubt and finds that the requirement for an in-service incurrence is also met.  

With respect to the Veteran's secondary service connection theory, the Board also notes that in addition to service connection for the right ankle and left foot plantar fasciitis, the Veteran's low back disability is also service-connected.

Thus, the only remaining question is whether the Veteran's current foot drop disability is related to service or service-connected disability.  Unfortunately, for the reasons explained below, the Board finds the evidence is against a finding of a relationship between any current foot drop disorder and service or service-connected disability.  In this regard, there is no competent medical opinion of record linking the Veteran's current disability with service or service-connected disability.  

Although numerous VA treatment records confirm the Veteran's reported symptoms of loss of sensation in the feet, and flopping, none of the treatment records indicate that his foot drop disability is due to service or service-connected disability. 

The Board acknowledges that a May 2007 electromyography (EMG) report noted that there was a decreased amplitude of bilateral peroneal motor response as compared to results from February 2006, which may suggest mild compression of the peroneal nerve.  The Board finds that the use of the language "may suggest" was speculative in nature.  

A July 2008 MRI report noted disc bulges throughout the lumbar spine without significant canal abnormality.  A November 2008 VA outpatient treatment record reviewed the July 2008 MRI report and noted that there was no significant neural compression.  

The Veteran was afforded a VA examination in May 2009 to determine whether there was any relationship between any current foot drop disorder and service.  The May 2009 VA examiner relied upon the May 2007 EMG report in rendering a diagnosis of peroneal nerve palsy but ultimately determined that the clinical data of record was insufficient to establish a clear relationship of a linkage between the Veteran's current disability and foot trauma in service.  

A December 2009 VA physical therapy record also noted the Veteran's peroneal nerve injury with bilateral foot drop but did not discuss the etiology of the disorder. 

In the Veteran's April 2010 substantive appeal Form 9, the Veteran reported that his VA podiatrist thought the Veteran had the foot drop for many years.  The Veteran asserted that although he had only recently been diagnosed with the bilateral foot drop, he had actually had it for many years. 

Several of the Veteran's friends and family members submitted letters on his behalf in April 2009.  They all noted their observations of the Veteran tripping, falling, and/or stumbling when he walked.  They also noted the Veteran's reports of pain in the bilateral feet. 

An October 2010 EMG was normal.  See April 2011 SSA medical report discussing the same. 

During the February 2012 hearing before the Board, the Veteran testified that his right foot flopped around in service and that his left foot started doing that about a year after the right foot.  Transcript p. 5.  He reported that he was treated with a brace on the right foot in service.  He reported that in 2008, a VA physician told him that he had probably had foot drop in both feet for many years and the physician recommended that he get a motorized wheelchair or scooter.  The Veteran also reported that he may have had private treatment in 2008 but that he could not remember.  

The Board remanded the claim for further development in May 2012, in pertinent part to offer the Veteran the opportunity to submit any outstanding treatment records, and to undergo a VA examination.  The AOJ complied with this remand directive but the Veteran did not respond to the request to submit any outstanding private treatment records or an authorization and consent form so that such records could be obtained on his behalf. 

Additionally, in compliance with the May 2012 remand, the Veteran was afforded a VA examination in May 2013.  The examiner specifically noted an October 2010 VA neurology note which diagnosed the Veteran with foot drop after discussing the Veteran's history of stress fractures in service and falls since that time.  However, the examiner opined that it was less likely as not that any foot drop and/or peroneal nerve palsy was the result of active service.  The rationale was that the service treatment records were silent for foot drop and that the Veteran had three electrodiagnostic (EDX) studies that were reported as normal, including one in 2010.  The examiner explained that the 2007 study was not significant for neuropathy and that there was no EDX evidence or radiculopathy, myopathy or generalized neuropathy affecting the bilateral lower extremities.  

The May 2013 VA examiner also opined that the Veteran's claimed bilateral foot drop could not be related to any service-connected disability because there was no documented peroneal nerve palsy on EMG. The examiner also noted that the 2010 EMG and 2008 MRI, as well as the May 2013 in-person VA examination, were not indicative of radiculopathy. 

The Board remanded the appeal in November 2015 once again for a VA examination because it found the both of the VA examination May 2009 and May 2013 VA examination reports to be inadequate as neither of the examiners conducted contemporaneous EMG studies.

On remand, a VA examination was scheduled in October 2016 but the Veteran did not appear for the examination.  The Board acknowledges that initially, there was some confusion as to the Veteran's correct address and it appeared that notice for a VA examination scheduled in June 2016 may not have reached the Veteran.  Thus, the AOJ rescheduled the examination to occur in October 2016 and sent notice of the same to the Veteran's most recent address, following a search for the most recent address.  The Veteran did not appear for the examination.  His representative did not offer an explanation for his absence in the May 2017 IHP.

Under these circumstances, the Board finds that the Veteran failed to report for a VA examination without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

There is no competent evidence of record to establish that any current foot drop disability is due to any event or incident of the Veteran's service or service-connected disabilities. 

The Veteran's report of a continuity of bilateral foot pain since military service is considered competent evidence and indeed, such complaints are associated with the service-connected residuals of stress fractures in the right ankle and left foot.  The Board also acknowledges that the Veteran offered sworn testimony that his right foot symptoms of flopping and dragging began in service.  However, the Board finds that the Veteran is not competent (meaning he lacks the medical training and/or expertise) to determine whether any current foot drop disability is the result of an in-service injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of foot drop falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Efforts were made to obtain the medical evidence necessary to resolve the Veteran's claim, but through his own failure to attend the scheduled October 2016 VA examination, the Veteran has prevented VA from obtaining necessary evidence to substantiate the service connection claim.

Moreover, the Board cannot grant service connection for the bilateral foot drop disability based on continuity of symptoms because foot drop disability and/or peroneal nerve palsy are not among the specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker, supra.  Of note, "palsy, bulbar" is one of the listed chronic disabilities; however, peroneal nerve palsy is not listed and is not included in the definition of a bulbar palsy.  

Absent competent evidence of a current foot drop disability related to any event of active service or caused or aggravated by service-connected disability, the Veteran's claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

In short, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a right or left foot drop disability.  As such, the benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Service connection for left foot drop is denied. 

Service connection for right foot drop is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


